Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a connector in the style of an enlarged ball chain coupler, does not reasonably provide enablement for “the scope of  connector member that comprises at least one coupling portion and a mounting through hole configured to accept the mounting post or sleeve therethrough”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the scope the invention commensurate in scope with these claims. The scope of the claims should be no broader than the scope of enablement. The enabled scope of the limitation is to form of coupler shown in 
Claim 2-15 are rejected for dependence on claim 1 and for not limiting the connector member to the enabled scope.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation (of claim 1) “connector member” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because while it recites a through hole it does not recite any structure for connecting and mounting and the sub-limitation, coupling portion, is described only in functional terms.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claims 2-15 are rejected for dependence on claim 1, for not resolving the indefiniteness of claim 1 and for further describing the connector member in functional terms so it is not clear how the three-prong analysis is to be resolve..
In response to this rejections, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 2-16 are rejected for dependence on claim 1. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: link members and connecting members in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The chain structure is reasonable interpreted to be a ball chain aka a beaded chain, which is illustrated in the applicant’s figure 19. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the purposes of prosecution, the examiner will prosecute the term “connector member” to be any structure item with a through hole, the item that can couple to a ball chain removably.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Otto (U. S. Patent 4,426,906) and Diethelm (U. S. Patent 4,794,654).
Regarding claim 1, Otto discloses a device for altering the sound emitted by a cymbal that is mounted on a mounting post or sleeve defining a maximum cross-sectional dimension, comprising: 
a connector member 70 that comprises at least one coupling portion (body part) and a mounting through hole 72 configured to accept the mounting post or sleeve therethrough to mount the device on the mounting post or sleeve (as shown in figure 2); and 
a flexible chain 66 coupled to and extended from the coupling portion of the connector member and onto the cymbal when the cymbal and the connector member are mounted on the mounting post or sleeve.
(2) Otto does not teach the chain is removably coupled, but is secured to the connector member. 
(3) Diethelm teaches the ball chain and groove for the ball chain may be provided for making the chain removably coupled.  Diethelm teaches a common problem-solving area with the ball chain connection to make it removably coupled.
The person skill would have found it obvious to add the known coupler so that the chain is removably coupled.  The chain cord connector has been known for many years for use with the chain for light switches and the chain for a lavatory stopper. 
(4) The ball chain groove taught by Diethelm  can be added to the device by Otto to make the ball chain removable.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the chain can be added or removed to enable or disable the sound altering effect of the chain on the cymbal.
Regarding claim 2, the combination of Otto and Diethelm teaches the device according to claim 1, wherein the mounting through hole defines a minimum cross-sectional dimension that is greater than the maximum cross-sectional dimension of the mounting post or sleeve (as shown in figures 5 and 6).
Regarding claim 5, the combination of Otto and Diethelm discloses the device according to claim 1, wherein the flexible chain comprises a plurality of link members 50 and a plurality of connecting members 52 that interconnect the link members to form the flexible chain (as shown in figures 3 and 4).
Regarding claim 6, the combination of Otto and Diethelm teaches the device according to claim 5, and Diethelm teaches wherein the at least one coupling portion 10 of the connector member comprises a pair of engaging portions (left and right sides) that form an opening that is configured to allow the connecting members (balls 4) from passing therethrough but prevent the link members (wires 20) from passing therethrough (as shown in figures 1 and 2).  
Regarding claim 7, the combination of Otto and Diethelm teaches the device according to claim 6 and Diethelm teaches the limitation wherein the at least one coupling portion further comprises a slot 10 formed between ends of the pair of engaging portions (left and right sides) that is configured to prevent the connecting members (balls 4) and the link members (wires 20)from passing therethrough in a natural position of the pair of engaging portions (as shown in figure 1).
Regarding claim 8, the combination of Otto and Diethelm teaches the device according to claim 7, and Diethelm teaches the limitations wherein the pair of engaging portions are deformable such that in a deformed state, the slot is configured to allow the connecting members from passing therethrough (as shown in figures 1 and 2).
Regarding claim 13, the combination of Otto and Diethelm teaches the device according to claim 1, wherein the flexible chain comprises a ball chain (item 66, figure 6, column 4, lines 10-12).
Regarding claim 14, the combination of Otto and Diethelm teaches the device according to claim 1, and Otto teaches the limitation wherein the connector member is of one-piece construction (as shown in figure 6).
Regarding claim 15, the combination of Otto and Diethelm teaches the device according to claim 1, and Diethelm teaches the limitation wherein a first portion of the flexible chain is removably coupled to the connector member via the coupling portion.
Regarding claim 16, the combination of Otto and Diethelm discloses the device according to claim 15, wherein the coupling portion is configured such that the first portion of the flexible chain can be manually decoupled from the connector member, and a second part of the of the flexible chain can be manually coupled to the connector member via the coupling portion to change a total length of the flexible chain extending from the connector member (the ball chain can be connected at any one of the balls along its length).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Otto and Diethelm as applied to claim 6 above, and further in view of Jablon (U. S. Patent 2557,970).
(1) Regarding claim 9, the combination of Otto and Diethelm teach the device according to claim 6. 
(2) The combination of Otto and Diethelm does not teach the limitation wherein the pair of engaging portions of the at least one coupling portion form an inner cavity that is communication with the mounting through hole of the connector member.
(3) Jablon teaches a connector 18a (figure 6) having a pair of engaging portions (walls) of the at least one coupling portion (ball holding area) form an inner cavity that is communication with the mounting through hole (hole in the middle) of the connector member (as shown in figure 6).  The hole in the middle is motivated for inserting the ball for coupling the chain and the coupling portion forms form an inner cavity that is communication with the through hole.
(4) The form of the connector according to the combination of Otto and Diethelm may be changed to form taught by connector has pair of engaging portions of the at least one coupling portion form an inner cavity that is communication with the mounting through hole of the connector member.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the inner cavity for inserting the ball of the ball chain. 
Regarding claim 10, the combination of Otto and Diethelm teach the device according to claim 5, and Diethelm teaches a coupling portion that is configured to allow the connecting members (wire part) from passing therethrough but prevent the link members (ball part) from passing therethrough (of the ball chain).
(2) The combination of Otto and Diethelm does not teach wherein the at least one coupling portion of the connector member comprises at least a first coupling portion and a second coupling portion.
(3) Jablon teaches a connector member 18a wherein the at least one coupling portion of the connector member comprises at least a first coupling portion and a second coupling portion (ball chain connected on each side, figure 6).
(4) The connector according to the combination of Otto and Diethelm may be modified in view of Jablon wherein the at least one coupling portion of the connector member comprises at least a first coupling portion and a second coupling portion.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated for the connection of two ball chains taught by Jablon.
Regarding claim 11, the combination of Otto, Diethelm and Jablon teach the device according to claim 10, and Jablon teaches wherein each of the first and second coupling portions further comprise a slot formed between ends of the pair of engaging portions thereof that is configured to prevent the connecting members and the link members from passing therethrough in a natural position of the respective pair of engaging portions (as shown in figure 3).
Regarding claim 12, the combination of Otto, Diethelm and Jablon teach the device according to claim 11, wherein the pairs of engaging portions are deformable such that in a deformed state, the respective slot is configured to allow the connecting members (wires) from passing therethrough (as is reasonably understood).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is potentially allowable for the device according to claim 1, wherein the mounting through hole defines a minimum cross-sectional dimension that is less than the maximum cross-sectional dimension of the mounting post or sleeve. The inventor teaches the mounting through hole defines a fixed dimension, but the mounting cross section of the mounting pole or sleeve increases from a minimum to a maximum. So the connector has a compressing effect on the post and sleeve. For Otto, the closest related prior art, the mounting pole or sleeve is of a fixe cross section and does not provide a compressing effect.  Claim 3 is considered non-obvious with respect to the closest related prior art.  
Claim 4 is potentially allowable for the device according to claim 1, wherein the mounting through hole is configured to rotatably mount the connector member to the sleeve portion when the sleeve portion extends therethrough such that rotation of the connector member about the sleeve portion causes the flexible chain to wrap about the mounting post or sleeve.
The invention provides an effect, as shown in figure 20, by the inventor that the turning of the connector causes the flexible chain to wrap about the mounting post or sleeve.  Claim 4 is considered non-obvious with respect to the closest related prior art.  
For Otto, the closest related prior art, the connector will be restricted from rotation around the post or sleeve because of its placement adjacent to a rubber bushing.  Also, there will not an open area on the post or sleeve in the device by Otto about which the chain can wrap.  Claim 4 is considered non-obvious with respect to the closest related prior art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        December 14, 2022